UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-4469


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

STEVEN OMELIAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:12-cr-00007-RLV-DCK-1)


Submitted:   December 7, 2016               Decided:   January 4, 2017


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer Coulter, COULTER LAW OFFICE, Charlotte, North Carolina,
for Appellant. Jill Westmoreland Rose, United States Attorney,
Anthony J. Enright, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven Omelian pleaded guilty to possession of a firearm by

a felon, in violation of 18 U.S.C. § 922(g)(1) (2012).                  The

district court sentenced Omelian to 14 months of imprisonment,

followed by 2 years of supervised release.           Following Omelian’s

release from incarceration, the district court twice revoked his

supervised release for various violations.            After Omelian was

released from custody the third time, the district court again

revoked Omelian’s supervised release and sentenced him above the

advisory Guidelines range to 24 months of imprisonment without

imposing a further term of supervised release.             Omelian appeals,

arguing that the sentence is plainly unreasonable.               Finding no

error, we affirm.

       Omelian   contends    that   the   court   failed    to    adequately

explain the revocation sentence and it is therefore procedurally

unreasonable.     We review a sentence imposed as a result of a

supervised release violation to determine whether the sentence

is plainly unreasonable.        United States v. Padgett, 788 F.3d
370, 373 (4th Cir. 2015).       The first step in this analysis is a

determination of whether the sentence is unreasonable; in making

this   determination,   we   follow   the   procedural     and   substantive

considerations employed in reviewing original sentences.             United

States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006).             Although a

district court must consider the policy statements in Chapter

                                      2
Seven      of     the    Sentencing          Guidelines     along       with    the       statutory

factors, “the court ultimately has broad discretion to revoke

its previous sentence and impose a term of imprisonment up to

the statutory maximum.”                      Id. at 439 (internal quotation marks

omitted).           If    a     sentence      imposed      after    a    revocation         is   not

unreasonable, we will not proceed to the second prong of the

analysis — whether the sentence is plainly unreasonable.                                    Id. at

438-39.

       A    district           court    must     adequately        explain       a    revocation

sentence, “whether the district court imposes an above, below,

or within-Guidelines sentence.”                         United States v. Thompson, 595
F.3d 544,     547        (4th    Cir.     2010)      (internal       quotation         marks

omitted).          “A court need not be as detailed or specific when

imposing a revocation sentence as it must be when imposing a

post-conviction sentence, but it still must provide a statement

of reasons for the sentence imposed.”                            Id. (internal quotation

marks      omitted).            We    have    thoroughly        reviewed       the    record     and

conclude        that      the    district       court      sufficiently         explained        the

chosen      sentence           and    the    sentence      is    not    unreasonable.            It

follows,          therefore,          that    the       sentence    is     not       is     plainly

unreasonable.

       Accordingly, we affirm the judgment of the district court.

We   dispense           with    oral    argument        because    the     facts      and    legal



                                                    3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4